Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 1 of 20 PageID #: 663




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  BOB MCNEIL, individually and on behalf of all
  others similarly situated,
                                   Plaintiff,                Case No. 1:19-cv-00473-FB-RER
         v.
                                                             DEFENDANT CAPITAL ONE,
                                                             N.A.’S ANSWER TO PLAINTIFF’S
  CAPITAL ONE BANK, N.A.,                                    CLASS ACTION COMPLAINT
                                          Defendant.



        Defendant Capital One, N.A. (“Capital One”), by and through its undersigned counsel, for

 its Answer and Affirmative Defenses to Plaintiff’s Class Action Complaint (“Complaint”),

 responds to the numbered paragraphs of the Complaint as follows:

        1.      Paragraph 1 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 1.

        2.      Capital One admits that Plaintiff purports to bring a class action against Capital

 One, but denies that it may be properly so maintained. Except as expressly admitted, Capital One

 denies the allegations in paragraph 2.

        3.      Capital One respectfully refers the Court to Capital One’s Rules Governing Deposit

 Accounts (“Deposit Agreement”) and the Electronic Fund Transfer Agreement and Disclosure for

 Personal and Commercial Accounts (the “EFT Agreement”), attached to the August 16, 2019

 Declaration of Jessica Kaufman in Support of Defendant’s Motion to Dismiss as Exhibit 2; the

 Schedule of Miscellaneous Fees and Charges (“Fee Schedule”), attached to the Complaint as

 Exhibit B; and the Online Banking Agreement, attached to the Complaint as Exhibit C

 (collectively, the “Account Agreements”) for their full terms and legal effect and states that the



                                                  1
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 2 of 20 PageID #: 664




 Account Agreements speak for themselves. Capital One otherwise denies the allegations in

 paragraph 3.

        4.      Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 4.

        5.      Capital One admits that it charges non-sufficient fund (“NSF”) fees and overdraft

 (“OD”) fees. The remaining allegations consist of conclusions of law to which no response is

 required. To the extent a response is required, Capital One denies the allegations in paragraph 5.

        6.      Paragraph 6 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 6.

        7.      Paragraph 7 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 7.

        8.      Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 8.

        9.      Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 9.

        10.     Paragraph 10 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One respectfully refers the Court to the Account

 Agreements for their full terms and legal effect, states that the Account Agreements speak for

 themselves, and otherwise denies the allegations in paragraph 10.

        11.     Paragraph 11 consists of conclusions of law to which no response is required. To



                                                    2
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 3 of 20 PageID #: 665




 the extent a response is required, Capital One respectfully refers the Court to the Account

 Agreements for their full terms and legal effect, states that the Account Agreements speak for

 themselves, and otherwise denies the allegations in paragraph 11.

        12.     Paragraph 12 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One respectfully refers the Court to the Account

 Agreements for their full terms and legal effect, states that the Account Agreements speak for

 themselves, and otherwise denies the allegations in paragraph 12.

        13.     Paragraph 13 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One respectfully refers the Court to the Account

 Agreements for their full terms and legal effect, states that the Account Agreements speak for

 themselves, and otherwise denies the allegations in paragraph 13.

        14.     Capital One admits that Plaintiff purports to seek damages, restitution, and

 injunctive relief. Except as expressly admitted, Capital One denies the allegations in paragraph

 14.

        15.     Capital One admits that Plaintiff maintains a checking account with Capital One.

 Capital One otherwise denies knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in paragraph 15.

        16.     Capital One admits that it is a national bank chartered under the laws of the United

 States of America, that it provides retail banking services, and that it conducts business in the State

 of New York. Except as expressly admitted, Capital One denies the allegations in paragraph 16.

        17.     Paragraph 17 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 17.

        18.     Capital One denies that the Court has personal jurisdiction over Capital One with



                                                   3
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 4 of 20 PageID #: 666




 regards to the putative class claims of non-New York residents. Paragraph 18 otherwise consists

 of conclusions of law to which no response is required. To the extent a response is required,

 Capital One denies the allegations in paragraph 18.

        19.     Paragraph 19 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 19.

        20.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 20.

        21.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 21.

        22.     Capital One denies the allegations in paragraph 22.

        23.     Capital One denies knowledge or information sufficient to form a belief as to the

 truth of the allegations regarding the practices of other banks. Capital One otherwise denies the

 allegations in paragraph 23.

        24.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 24.

        25.     Capital One denies the allegations in paragraph 25.

        26.     Capital One denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 26 and on that basis denies the allegations in paragraph 26.

        27.     Capital One admits that it rejected an ACH transaction for $43.80 from PayPal on




                                                  4
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 5 of 20 PageID #: 667




 January 9, 2018 because Plaintiff lacked sufficient funds to cover the transaction and that it

 assessed a $35 NSF fee consistent with the Account Agreements for performing that service.

         28.     Capital One admits that it rejected an ACH transaction for $43.80 from PayPal on

 January 17, 2018 because Plaintiff lacked sufficient funds to cover the transaction and that it

 assessed a $35 NSF fee consistent with the Account Agreements for performing that service.

 Except as expressly admitted, Capital One denies the allegations in paragraph 28.

         29.     Capital One admits that Plaintiff was assessed a $35 NSF fee on both January 9,

 2018 and on January 17, 2018 when PayPal presented ACH transactions for $43.80 because

 Plaintiff lacked sufficient funds in his account to cover the ACH transactions. Except as expressly

 admitted, Capital One denies the allegations in paragraph 29.

         30.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 denies knowledge or information sufficient to form a belief as to what Plaintiff understood and on

 that basis denies the allegations in paragraph 30.

         31.     Capital One admits that PayPal included “RETRY PMT” in the transaction

 description field for the January 17, 2018 ACH transaction, but explicitly denies that it understood

 it to be a “single” transaction.

         32.     Capital One denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 32 and on that basis denies the allegations in paragraph 32.

         33.     Capital One admits that it rejected an ACH transaction for $17.54 from PayPal on

 June 15, 2018 because Plaintiff lacked sufficient funds to cover the transaction and that it assessed

 a $35 NSF fee consistent with the Account Agreements for performing that service.

         34.     Capital One admits that it rejected an ACH transaction for $17.54 from PayPal on



                                                  5
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 6 of 20 PageID #: 668




 June 22, 2018 because Plaintiff lacked sufficient funds to cover the transaction and that it assessed

 a $35 NSF fee consistent with the Account Agreements for performing that service. Except as

 expressly admitted, Capital One denies the allegations in paragraph 34.

        35.     Capital One admits that Plaintiff was assessed a $35 fee on both June 15, 2018 and

 on June 22, 2018 when PayPal presented ACH transactions for $17.54 because Plaintiff lacked

 sufficient funds in his account to cover the ACH transactions. Except as expressly admitted,

 Capital One denies the allegations in paragraph 35.

        36.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 denies knowledge or information sufficient to form a belief as to what Plaintiff understood and on

 that basis denies the allegations in paragraph 36.

        37.     Capital One admits that PayPal included “RETRY PMT” in the transaction

 description field for the June 22, 2018 ACH transaction, but explicitly denies that it understood it

 to be a “single” transaction.

        38.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 38.

        39.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 39.

        40.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 40.



                                                  6
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 7 of 20 PageID #: 669




        41.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 41.

        42.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 42.

        43.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 43.

        44.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 44.

        45.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 45.

        46.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 46.

        47.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 47.

        48.     Capital One respectfully refers the Court to the Account Agreements for their full




                                                 7
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 8 of 20 PageID #: 670




 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 48.

        49.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 49.

        50.     Capital One denies knowledge or information sufficient to form a belief as to the

 truth of how many times Plaintiff authorized PayPal to request payment for his transactions and

 on that basis denies that allegation.    Capital One explicitly denies that it “automatically”

 reprocessed his ACH transactions. Capital One denies the remaining allegations in paragraph 50.

        51.     Capital One denies that the Online Banking Agreement applies to the subject

 transactions. Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 51.

        52.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 52.

        53.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 53.

        54.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 54.

        55.     Paragraph 55 consists of conclusions of law to which no response is required. To



                                                 8
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 9 of 20 PageID #: 671




 the extent a response is required, Capital One denies the allegations in paragraph 55.

        56.     Paragraph 56 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 56.

        57.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 57.

        58.     Paragraph 58 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 58.

        59.     Capital One denies the allegations in paragraph 59.

        60.     Capital One denies the allegations in paragraph 60.

        61.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 61.

        62.     Capital One denies the allegations in paragraph 62.

        63.     Capital One denies the allegations in paragraph 63.

        64.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 64.

        65.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 65.

        66.     Capital One respectfully refers the Court to the Account Agreements for their full




                                                 9
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 10 of 20 PageID #: 672




 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 66.

        67.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 67.

        68.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 68.

        69.     Paragraph 69 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 69.

        70.     Paragraph 70 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One respectfully refers the Court to the Account

 Agreements for their full terms and legal effect, states that the Account Agreements speak for

 themselves, and otherwise denies the allegations in paragraph 70.

        71.     Paragraph 71 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One respectfully refers the Court to the Account

 Agreements for their full terms and legal effect, states that the Account Agreements speak for

 themselves, and otherwise denies the allegations in paragraph 71.

        72.     Capital One denies the allegations in paragraph 72.

        73.     Capital One denies the allegations in paragraph 73.

        74.     Capital One admits that Plaintiff was assessed fees on June 15, 2018 and on June




                                                 10
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 11 of 20 PageID #: 673




 22, 2018 when PayPal presented ACH transactions for $17.54 and Plaintiff lacked sufficient funds

 in his account to cover the ACH transactions. Except as expressly admitted, Capital One denies

 the allegations in paragraph 74.

        75.     Capital One denies the allegations in paragraph 75.

        76.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 76.

        77.     Capital One respectfully refers the Court to the Account Agreements for their full

 terms and legal effect and states that the Account Agreements speak for themselves. Capital One

 otherwise denies the allegations in paragraph 77.

        78.     Capital One denies the allegations in paragraph 78.

        79.     Capital One admits that Plaintiff purports to bring this action on behalf of himself

 and all others similarly situated. Capital One otherwise denies the allegations in paragraph 79.

        80.     Capital One admits that Plaintiff purports to bring a class action on behalf of the

 putative classes described in paragraph 80.

        81.     Paragraph 81 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 81.

        82.     Capital One admits that Plaintiff purports to exclude certain entities and individuals

 from the putative classes described in paragraph 82.

        83.     Paragraph 83 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 83.

        84.     Paragraph 84 consists of consists of conclusions of law to which no response is

 required. To the extent a response is required, Capital One denies the allegations in paragraph 84.



                                                 11
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 12 of 20 PageID #: 674




        85.      Paragraph 85 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 85.

        86.      Paragraph 86, including subparts a-g, consists of conclusions of law to which no

 response is required. To the extent a response is required, Capital One denies the allegations in

 paragraph 86.

        87.      Paragraph 87 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 87.

        88.      Paragraph 88 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 88.

        89.      Paragraph 89 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 89.

        90.      Capital One denies the allegations in paragraph 90.

                                      CAUSES OF ACTION

                                  First Claim for Relief
       Breach of Contract and Breach of the Covenant of Good Faith and Fair Dealing
                                (On Behalf of the Classes)

        91.      Capital One re-alleges and incorporates by reference each and every preceding

 paragraph of this Answer as if fully set forth herein.

        92.      Capital One admits that Plaintiff agreed to the terms of the Account Agreements.

        93.      Capital One denies the allegations in paragraph 93. Capital One respectfully refers

 the Court to the Account Agreements for their full terms and legal effect and states that the Account

 Agreements speak for themselves.

        94.      Paragraph 94 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 94.



                                                  12
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 13 of 20 PageID #: 675




        95.     Capital One denies the allegations in paragraph 95.

        96.     Capital One denies the allegations in paragraph 96.

        97.     Capital One denies the allegations in paragraph 97.

        98.     Capital One denies the allegations in paragraph 98.

        99.     Capital One denies the allegations in paragraph 99.

                             SECOND CLAIM FOR RELIEF
               New York General Business Law, N.Y. Gen. Bus. Law § 349 et. seq.
                          (On Behalf of the New York Subclasses)

        100.    Capital One re-alleges and incorporates by reference each and every preceding

 paragraph of this Answer as if fully set forth herein.

        101.    Capital One denies the allegations in paragraph 101.

        102.    Paragraph 102 consists of conclusions of law to which no response is required. To

 the extent a response is required, Capital One denies the allegations in paragraph 102.

        103.    Capital One admits that it conducts business in the State of New York.

        104.    Capital One admits that certain of its services are directed at consumers.

        105.    Capital One denies the allegations in paragraph 105, including subparts (a) and (b).

        106.    Capital One denies the allegations in paragraph 106.

        107.    Capital One denies the allegations in paragraph 107.

        108.    Capital One denies the allegations in paragraph 108.

        109.    Capital One denies the allegations in paragraph 109.

        110.    Capital One denies the allegations in paragraph 110.

        111.    Capital One denies the allegations in paragraph 111.

        112.    Capital One denies knowledge or information sufficient to form a belief as to the

 truth of the allegations contained in paragraph 112.



                                                  13
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 14 of 20 PageID #: 676




        113.      Capital One denies the allegations in paragraph 113.

        114.      Capital One denies that Plaintiff is entitled to any of the relief requested in

 paragraph 114.

                                  THIRD CLAIM FOR RELIEF
                           Unjust Enrichment (On Behalf of the Classes)

        The Court has dismissed this cause of action and therefore Capital One is not obligated to

 reply to the allegations in paragraphs 115 through 123 in the Complaint.

                                       PRAYER FOR RELIEF

        Capital One denies that Plaintiff is entitled to any of the relief requested in the Prayer for

 Relief that appears on pages 24 and 25 of the Complaint.

                                     AFFIRMATIVE DEFENSES

        Capital One has not completed its investigation of the facts of the case, has not completed

 discovery in this matter, and has not completed preparation for trial. The affirmative defenses

 asserted herein are based on Capital One’s knowledge, information, and belief at this time, and

 Capital One specifically reserves the right to modify, amend, or supplement any affirmative

 defenses contained herein at any time.

        Capital One also reserves the right to assert additional defenses as information is gathered

 through discovery and investigation. In asserting these defenses, Capital One does not allege or

 admit that it has the burden of proof and/or persuasion with respect to any of these matters, nor

 does it assume the burden of proof and/or persuasion with respect to any matter as to which

 Plaintiff has the burden of proof or persuasion.

        Subject to the preceding qualifications, Capital One alleges the following additional

 separate and affirmative defenses to the Complaint:




                                                    14
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 15 of 20 PageID #: 677




                                FIRST AFFIRMATIVE DEFENSE

         The Complaint is barred, in whole or in part, to the extent Plaintiff seeks relief for conduct

 occurring outside the applicable statutes of limitations.

                              SECOND AFFIRMATIVE DEFENSE

         The Complaint and each of its purported causes of action are barred in their entirety to the

 extent that Plaintiff consented to or authorized Capital One’s assessment of NSF and OD fees. As

 such, Plaintiff is barred from raising claims about Capital One’s NSF and OD fees, because after

 receiving notice of Capital One’s pertinent policies in the Account Agreements, Plaintiff continued

 to initiate transactions that caused him to incur NSF and OD fees. Plaintiff accepted the benefits

 of Capital One’s policies and practices regarding NSF and OD fees and is precluded from now

 repudiating the charges associated with the services provided pursuant to those policies and

 practices.

                               THIRD AFFIRMATIVE DEFENSE

         The Complaint is barred, in whole or in part, by the equitable doctrine of laches because

 Plaintiff initiated transactions via his checking account and incurred fees for years before bringing

 this lawsuit.

                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because Plaintiff would be unjustly

 enriched if permitted to obtain any recovery in this action. After Plaintiff received express notice

 of Capital One’s pertinent policies in the Account Agreements, Plaintiff continued to initiate

 transactions that caused him to incur NSF and OD fees. Plaintiff exploited the benefits of the NSF

 and OD services he obtained from Capital One and is now precluded from repudiating the charges

 associated with those services and the policies and procedures associated with them.



                                                  15
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 16 of 20 PageID #: 678




                                FIFTH AFFIRMATIVE DEFENSE

         The Complaint is barred, in whole or in part, because Plaintiff failed to perform his

 obligations under the Account Agreements. Capital One is therefore relieved of any and all

 obligations or promises related to the Account Agreements.

                                SIXTH AFFIRMATIVE DEFNESE

         The Complaint is barred, in whole or in part, by the equitable doctrine of estoppel. After

 Plaintiff received express notice of Capital One’s pertinent policies in the Account Agreements,

 Plaintiff continued to initiate transactions that caused him to incur NSF and OD fees. Plaintiff

 exploited the benefits of Capital One’s policies and practices regarding NSF and OD services and

 is now precluded from repudiating the charges associated with the operation of those policies and

 practices.

                              SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff is barred from recovery, in whole or in part, by the doctrine of waiver. Plaintiff

 is barred from raising claims about Capital One’s assessment of NSF and OD fees, because after

 receiving express notice of Capital One’s pertinent policies in the Account Agreements, Plaintiff

 continued to initiate transactions that caused him to incur NSF and OD fees. Plaintiff accepted the

 benefits of Capital One’s policies and practices regarding NSF and OD services and is now

 precluded from repudiating the charges associated with the operations of those policies and

 practices.

                               EIGHTH AFFIRMATIVE DEFENSE

         Capital One has fully performed all obligations required of it under any agreement and

 therefore is not liable to Plaintiff for damages, if any.




                                                   16
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 17 of 20 PageID #: 679




                              NINTH AFFIRMATIVE DEFENSE

        Capital One exercised good faith in all dealings with Plaintiff. Capital One assessed any

 NSF and OD fees against Plaintiff in accordance with the Account Agreements governing

 Plaintiff’s Capital One checking account.

                              TENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to mitigate any

 damages or losses allegedly suffered.

                           ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for equitable relief are barred because Plaintiff cannot establish that he

 lacks an adequate remedy at law.

                            TWELFTH AFFIRMATIVE DEFENSE

        The Complaint is barred, in whole or in part, by the doctrine of unclean hands. Plaintiff’s

 Account Agreements require him to maintain sufficient funds to cover all of his transactions.

 Plaintiff nonetheless overdrew his account where he knew, or should have known, that he did not

 have such funds.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        To the extent that Plaintiff has outstanding obligations to Capital One, his claims are barred

 or reduced. Capital One is entitled to a setoff for any refunded or waived NSF or OD fees assessed.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiff is barred from recovery, in whole or in part, by the doctrine of ratification.

 Plaintiff is barred from raising claims about Capital One’s assessment of NSF and OD fees,

 because after receiving express notice of Capital One’s pertinent policies in the Account

 Agreements, Plaintiff continued to initiate transactions that caused him to incur NSF and OD fees.



                                                 17
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 18 of 20 PageID #: 680




 Plaintiff accepted the benefits of Capital One’s policies and practices regarding NSF and OD fees

 and is precluded from now repudiating the charges associated with the operation of those policies

 and practices. Moreover, Plaintiff incurred NSF and OD fees where he knew, or should have

 known, that he did not have sufficient funds in his account to cover the transactions.

                           FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiff is barred from challenging Capital One’s interpretation, application, and

 implementation of the terms and provisions of the Account Agreements because Plaintiff

 acquiesced to Capital One’s interpretation, application, and implementation of the contractual

 terms and provisions as a course of dealing, and benefited from Capital One’s interpretation,

 application, and implementation of the contractual terms and provisions.

                           SIXTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the voluntary payment doctrine because the obligations and

 fees about which Plaintiff complains were paid voluntarily. After receiving express notice of

 Capital One’s OD and NSF policies, Plaintiff voluntarily paid OD and NSF fees after incurring

 relevant charges. Plaintiff’s monthly statements and notices informed him of NSF and OD

 transactions and the fees he was incurring.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because they are preempted by federal

 law.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Capital One complied with

 applicable laws and regulations.




                                                 18
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 19 of 20 PageID #: 681




                            NINETEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred to the extent they are premised on conduct occurring outside

 of New York to non-New York residents because the Court lacks personal jurisdiction over Capital

 One as to those claims.

                                      ADDITIONAL DEFENSES

         Capital One reserves the right to plead additional affirmative defenses as discovery

 progresses. In addition, as pled, the affirmative defenses apply to named Plaintiff Bob McNeil.

 Capital One reserves the right to plead additional affirmative defenses that it may have against

 members of the class, in the event that any class is certified in this action.

                                                PRAYER

         WHEREFORE, on the purported claims for relief asserted against Defendant Capital One

 in the Complaint, Capital One prays for judgment as follows:

         1.      That Plaintiff’s request for class certification be denied;

         2.      That the relief sought by Plaintiff in the Prayer for Relief of the Complaint be

                 denied; and

         3.      That the Complaint be dismissed in its entirety, that judgment be entered in favor

                 of Capital One, and that the Court award Capital One reasonable attorneys’ fees

                 and expenses and the costs and disbursements of defending this action along with

                 such other and further relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

         Capital One hereby requests that the Court deny Plaintiff’s demand for a trial by jury as

 to all issues stated herein, and all issues so triable.




                                                     19
Case 1:19-cv-00473-DG-RER Document 53 Filed 11/02/20 Page 20 of 20 PageID #: 682




 Dated: November 2, 2020             Respectfully submitted,

                                            BUCKLEY LLP

                                     By:    /s/ James R. McGuire
                                            James R. McGuire (pro hac vice)
                                            201 Mission Street
                                            San Francisco, CA 94105
                                            Tel: (415) 619-3500
                                            Fax: (415) 619-3505
                                            jmcguire@buckleyfirm.com

                                            Brian J. Wegrzyn
                                            1133 Avenue of the Americas, Suite 3100
                                            New York, NY 10036
                                            Tel: (212) 600-2400
                                            Fax: (212) 600-2405
                                            bwegrzyn@buckleyfirm.com

                                            Attorneys for Defendant Capital One Bank,
                                            N.A.




                                       20
